                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE


BNA Associates, LLC
                                                      Plaintiff    Case No.: 3:21−cv−00481
v.
                                                                   Judge Waverly D. Crenshaw, Jr.
Goldman Sachs Specialty Lending Group, L.P.
                                                      Defendant Magistrate Judge Alistair Newbern

          NOTICE OF SETTING OF INITIAL CASE MANAGEMENT CONFERENCE

          Pursuant to Local Rule 16.01, effective August 14, 2018, notice is hereby given that the
initial case management conference is scheduled before Magistrate Judge Newbern on 8/18/2021 at
10:00 AM. The conference will be held by telephone. The parties shal call (888) 557−8511 and enter
access code 7819165# to participate.
        Lead trial counsel for each party who has been served and who has received this notice is
required to attend the initial case management conference unless otherwise ordered by the Court.
Appearance by counsel at the initial case management conference will not be deemed to waive any
defenses to personal jurisdiction.
        Counsel shall be prepared to confirm the scheduling of future litigation dates in the
conference, including availability for trial.
         Counsel for the plaintiff is directed to notify Magistrate Judge Newbern's courtroom deputy
to reset the conference if none of the defendants has been served and appeared by three days before
the scheduled conference date.
         Counsel for all parties must, at the initiative of plaintiff's counsel, prepare and submit a joint
proposed case management order that encompasses the discovery plan required by Fed. R. Civ. P.
26(f), addresses any issues that can be resolved by agreement, and is otherwise in compliance with
Local Rule 16.01(f). Counsel shall also ensure that the proposed initial case management order
conforms to the requirements of the sample initial case management order of the assigned district
judge, available on the Court's website. In addition, the proposed case management order shall be
emailed in Word format to Newbern_Chambers@tnmd.uscourts.gov no later than three (3) business
days before the initial case management conference. If the proposed order cannot be filed and
emailed on time, the plaintiff's counsel is responsible for contacting the Magistrate Judge's chambers
to reschedule the conference.
       Effective December 1, 2000, Fed. R. Civ. P. 26(a)(1) and April 18, 2005, Administrative
Order No. 167 regarding required initial disclosures and electronic proposed orders applies.
      PURSUANT TO LOCAL RULE 16.01(e)(2), COUNSEL FOR THE PARTY FILING
THIS LAWSUIT MUST SERVE A COPY OF THIS NOTICE ON THE OTHER PARTIES
TO THIS LAWSUIT, ALONG WITH THE SUMMONS AND COMPLAINT OR WITH THE
REQUEST FOR WAIVER OF SERVICE UNDER FED. R. CIV. P. 4(d), OR WITH THE
SERVICE COPY OF THE NOTICE OF REMOVAL.


           Case 3:21-cv-00481 Document 8 Filed 06/23/21 Page 1 of 2 PageID #: 174
                                                     CLERK'S OFFICE
                                                     Middle Districe of Tennessee




Case 3:21-cv-00481 Document 8 Filed 06/23/21 Page 2 of 2 PageID #: 175
